DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation-in-part priority to U.S. Patent Application No. 16/838,269, filed 4/2/2020 which claims priority to provisional U.S. Patent Application No. 62/828,192, filed 04/02/2019.

Information Disclosure Statement
The IDSs submitted on 12/10/2020 has been considered. 

Status of Claims
Applicant’s claims, filed 12/10/2020, have been entered. Claims 1-20 are currently pending in this application and have been examined.  

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “generate for display a second plurality of filer options” in line 4 and should recite “generate for display a second plurality of filter options.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-12 are directed to systems, claims 13-19 are directed to processes and claim 20 is directed to a manufacture (see MPEP 2106.03). Claims 1, 13, and 20 are parallel in nature, therefore, the analysis will use claim 13 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 16 (representative) recites the abstract idea of “generating for display a plurality of material swatch images associated with a material and determining a subset of the plurality of material swatch images for display based on user selections and a plurality of filters.”  
Specifically, claim 13 (representative) recites “generating for display a plurality of material swatch images, wherein each material swatch image is associated with a material; receiving a first input identifying a selection of a first filter of a plurality of filters; generating for display a first plurality of filter options for the first filter; receiving a second input identifying a selection of a first filter option of the first plurality of filter options; determining a subset of the plurality of material swatch images based on the first filter option; and generating for display the subset of the plurality of material swatch images.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 13 recites the abstract idea of “generating for display a plurality of material swatch images associated with a material and determining a subset of the plurality of material swatch images for display based on user selections and a plurality of filters,” as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1, 13, and 20 are certain methods of organizing human activity because the systems/methods/manufactures filter products for display based on user selections in order to assist in a potential purchase (see Specification paragraph [0003]). Filtering search results for display based on user selections in order to assist in a purchase of an item (i.e., a sample of the material associated with the at least one material swatch image) is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 13, and 20 recite abstract ideas.

Regarding claims 1 and 20:
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1 and 20 includes additional elements such as a communications unit, a memory device storing instructions, at least one processor, and a non-transitory, machine-readable storage medium storing instructions. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of the additional elements demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 20 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “generating for display a plurality of material swatch images associated with a material and determining a subset of the plurality of material swatch images for display based on user selections and a plurality of filters” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 20 are ineligible.


Regarding claim 13:
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 13 does not recite any additional limitations. Accordingly, claim 13 does not integrate the abstract idea into a practical application because the claim does not recite any additional limitations that impose any meaningful limits on practicing the abstract idea. Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As claim 13 does not recite any additional limitations, claim 13 does not have any additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claim 13 is ineligible. 

Regarding claim 2-12 and 14-19:
Dependent claim(s) 2-7 and 14- 17 do not aid in the eligibility of independent claims 1 and 13 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 13. Accordingly, claim(s) 2-7 and 14- 17 is/are ineligible.
Dependent claim(s) 8-12 and 18-19 further recite the additional element(s) of a link, a computing device, an application of the computing device, a video recording, and a data repository. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 8-12 and 18-19 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 12, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (US 2018/0364900 A1).

Regarding claim 1, Reynolds et al., hereinafter Reynolds, discloses an apparatus comprising:
	a communications unit (Figs. 1A-1B; ¶¶0046-0048, ¶0074); 
	a memory device storing instructions(Figs. 1A-1B; ¶¶0046-0048, ¶0074); and 
	at least one processor operatively coupled to the communications unit and the memory device, wherein the at least one processor is configured to execute the instructions (Figs. 1A-1B; ¶¶0046-0048, ¶0074) to: 
		generate for display a plurality of material swatch images, wherein each material swatch image is associated with a material (Figs. 2, 8, 9; ¶0045 [provide recommended paint colors for the particular project. The color selection systems and methods can also provide coordinating colors and color palettes for one or more particular colors selected from the recommended paint colors… the present disclosure can also enable a user to order samples of particular paint colors] and ¶0026 [individual paint colors 26 associated with the selected color family], ¶0058 [recommended colors are displayed in a first row 82 of the recommended colors… recommended colors are displayed in a second row 84 of the recommended colors]; Examiner notes displayed paint colors are comparable to a plurality of material swatch images and paint is comparable to a material); 
		receive a first input identifying a selection of a first filter of a plurality of filters (Fig. 4 and Fig. 11, element 1104; ¶0051 [displays a group of predetermined room types 42 for selection and prompts the user to select a particular room type from the group of predetermined room types 42… Once the user selects a particular room type from the predetermined room types 42, a fourth page 50 (shown in FIG. 5) is displayed on the display of the user device 14]); 
		generate for display a first plurality of filter options for the first filter (Fig. 5 and Fig. 11; ¶¶0051-0052 [Once the user selects a particular room type from the predetermined room types 42, a fourth page 50 (shown in FIG. 5) is displayed on the display of the user device 14. In the example of FIG. 5, the “Living Room” room type has been selected from the group of predetermined room types 42. With reference to FIG. 5, the fourth page 50 prompts the user to select a “Primary Purpose” or primary feeling for the particular room and displays a predetermined group of different purposes or types of feelings 52 that could be evoked by the particular room for selection.]); 
		receive a second input identifying a selection of a first filter option of the first plurality of filter options (Fig. 5 and Fig. 11, element 1106; ¶¶0051-0052 [user can then select one of the particular purposes or feelings to complete that sentence as the room's “Primary Purpose” or primary feeling. Once the user selects a particular type of feeling from the group of different types of feelings 52, a fifth page 60 (shown in FIG. 6) is displayed on the display device of the user device 14]); 
		determine a subset of the plurality of material swatch images based on the first filter option (Fig. 7 and Fig. 11; ¶0054 [server 12 then accesses the color database 18 to determine the predetermined paint colors associated with the user's selections. For example, the color database 18 stores a lookup table that associates one or more paint colors with each room type and purpose/feeling type combination available for selection. In this way, each possible combination of room type and purpose/feeling type has an entry in the lookup table indicating one or more predetermined paint colors associated with that particular combination of room type and purpose/feeling type. Once the predetermined paint colors associated with the user's selections are retrieved from the color database 18, the server 12 communicates the predetermined paint colors to the user device 14 for display and presentation to the user as the recommended paint colors]); and 
		generate for display the subset of the plurality of material swatch images (Fig. 8 and Fig. 11, element 1110; ¶0054 [server 12 then accesses the color database 18 to determine the predetermined paint colors associated with the user's selections. For example, the color database 18 stores a lookup table that associates one or more paint colors with each room type and purpose/feeling type combination available for selection. In this way, each possible combination of room type and purpose/feeling type has an entry in the lookup table indicating one or more predetermined paint colors associated with that particular combination of room type and purpose/feeling type. Once the predetermined paint colors associated with the user's selections are retrieved from the color database 18, the server 12 communicates the predetermined paint colors to the user device 14 for display and presentation to the user as the recommended paint colors] and ¶0058 [the sixth page 80 displays recommended paint colors based on the user's previous selections. The sixth page 80 may be a webpage displayed within a web browser. Alternatively, the sixth page 80 may be a page of a mobile application]).

Regarding claim 2, Reynolds discloses the apparatus of claim 1, and further discloses wherein the at least one processor is configured to execute the instructions to: 
	receive a third input identifying a selection of a second filter of the plurality of filters (Fig. 4 and Fig. 11; ¶0061 [Throughout the process described above with reference to FIGS. 4 through 10, the user can select a “Start Over” link 114 to restart the color selection process from the beginning. The user can also select one of the links 116 to return to a particular previous step in the color selection process] in view of ¶0051 [displays a group of predetermined room types 42 for selection and prompts the user to select a particular room type from the group of predetermined room types 42… Once the user selects a particular room type from the predetermined room types 42, a fourth page 50 (shown in FIG. 5) is displayed on the display of the user device 14]); 
	generate for display a second plurality of filer options for the second filter (Fig. 5 and Fig. 11; ¶¶0051-0052 [Once the user selects a particular room type from the predetermined room types 42, a fourth page 50 (shown in FIG. 5) is displayed on the display of the user device 14. In the example of FIG. 5, the “Living Room” room type has been selected from the group of predetermined room types 42. With reference to FIG. 5, the fourth page 50 prompts the user to select a “Primary Purpose” or primary feeling for the particular room and displays a predetermined group of different purposes or types of feelings 52 that could be evoked by the particular room for selection.] in view of ¶0061); and 
	receive a fourth input identifying a selection of a second filter option of the second plurality of filter options, where determining the subset of the plurality of material swatch images is based on the second filter option (Fig. 5, 8, and Fig. 11, element 1106; ¶¶0051-0052 [user can then select one of the particular purposes or feelings to complete that sentence as the room's “Primary Purpose” or primary feeling. Once the user selects a particular type of feeling from the group of different types of feelings 52, a fifth page 60 (shown in FIG. 6) is displayed on the display device of the user device 14] ¶0054 [server 12 then accesses the color database 18 to determine the predetermined paint colors associated with the user's selections. For example, the color database 18 stores a lookup table that associates one or more paint colors with each room type and purpose/feeling type combination available for selection. In this way, each possible combination of room type and purpose/feeling type has an entry in the lookup table indicating one or more predetermined paint colors associated with that particular combination of room type and purpose/feeling type. Once the predetermined paint colors associated with the user's selections are retrieved from the color database 18, the server 12 communicates the predetermined paint colors to the user device 14 for display and presentation to the user as the recommended paint colors] and ¶0058 [the sixth page 80 displays recommended paint colors based on the user's previous selections. The sixth page 80 may be a webpage displayed within a web browser. Alternatively, the sixth page 80 may be a page of a mobile application] in view of ¶0061). 

Regarding claim 7, Reynolds discloses the apparatus of claim 1, and further discloses wherein the at least one processor is configured to execute the instructions to: 
	receive a third input (Figs. 8-10; ¶¶0059-0060 [The seventh page 90 also prompts the user to click on an individual color to see coordinating color palettes for the individual color… Once the user selects an individual color, an eighth page 100 (shown in FIG. 10) is displayed on the display of the user device 14]); 
	in response to receiving the third input, generate a palette based on the subset of the plurality of material swatch images (Figs. 8-10; ¶¶0059-0060 [multiple coordinating color palettes 102 for the selected paint color are shown. In the example of FIG. 10, two coordinating color palettes 102 are shown and the user can select an arrow to the right to view additional coordinating color palettes 102]; Examiner notes displaying on a webpage displayed with in web browser multiple coordinating color palettes based on the selected paint color (based on the subset of the plurality of material swatch images) is comparable to generating a palette); and 
	display the palette (Fig 10; ¶¶0059-0060 [multiple coordinating color palettes 102 for the selected paint color are shown. In the example of FIG. 10, two coordinating color palettes 102 are shown and the user can select an arrow to the right to view additional coordinating color palettes 102]).

Regarding claim 8, Reynolds discloses the apparatus of claim 7, and further discloses wherein the at least one processor is configured to: 
	execute the instructions to: 
	receive a fourth input identifying a user (Fig. 2 “my saved colors” tab, Fig. 3 “myBEHR save to my BEHR” tab, Fig. 11, element 1118-1120; ¶0060 [the user can logon to the system at a later time and retrieve any saved colors], ¶0069 [the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user. In this way, the user can logon to the system at a later time and retrieve any saved colors]; Examiner notes logon with palettes associated with a user identification of a particular user is comparable to identifying a user); 
	generate a communication that includes a link to the palette (¶0068 [the server 12 can communicate the coordinating colors and color palette(s) to the user device 14 at the outset. In such case, the user device 14 does not need to communicate with the server 12 to determine coordinating colors and color palette(s).] in view of Fig. 10, element 106 and ¶0060 [provides a link 106, which enables the user to save the selected color for later retrieval]); and 
	transmit the communication to a computing device of the user wherein the link, when activated by the computing device, causes an application of the computing device to view the palette (¶0068 [the server 12 can communicate the coordinating colors and color palette(s) to the user device 14 at the outset. In such case, the user device 14 does not need to communicate with the server 12 to determine coordinating colors and color palette(s)… in the event a mobile application is used, the coordinating colors and color palette(s) can be provided to the user device 14 with the code for the mobile application] in view of ¶0068 [At 1114, the user device 14 receives an individual color selection from previously selected group of colors. The selected individual color may be displayed, for example, as discussed in detail with reference to FIG. 10 above. At 1116, the user device 14 displays coordinating color palette(s) 102 for the selected individual color, as shown in FIG. 10. For example, the color database 18 can store predetermined coordinating colors and color palette(s) for each paint color in the color database 18. In this way, the server 12 can determine coordinating colors and color palette(s) for each paint color in the color database 18] in view of Fig. 10, element 106 and ¶0060 [provides a link 106, which enables the user to save the selected color for later retrieval]).

Regarding claim 12, Reynolds discloses the apparatus of claim 1, Reynolds further discloses wherein the at least one processor is configured to execute the instructions to: 
	receive a fourth input (Fig. 10, element 106, Fig. 11, element 1118-1120; ¶0060 [provides a link 106, which enables the user to save the selected color for later retrieval. For example, the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user] and ¶0069 [a link 106, which enables the user to save the selected color for later retrieval. For example, the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user]); 
	in response to receiving the fourth input, determine specification data for each material associated with the subset of the plurality of material swatch images (Fig. 1A-1B and Fig. 11, element 1118-1120; ¶0045 [save information associated with the particular paint colors, such as color names and identification codes, on a server for later retrieval by the user] in view of ¶0054 [server 12 then accesses the color database 18 to determine the predetermined paint colors associated with the user's selections] and ¶0068 [the color database 18 can store predetermined coordinating colors and color palette(s) for each paint color in the color database 18]); 
	generate a file based on the specification data for each material associated with the subset of the plurality of material swatch images (¶0069 [At 1118, the user device 14 also displays an option for saving the color palette(s), including the individual selected color. As discussed in detail above, the eighth page 100 provides a link 106, which enables the user to save the selected color for later retrieval. For example, the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user. In this way, the user can logon to the system at a later time and retrieve any saved colors.]; Examiner notes saving on a server an association between a selected color and/or color palettes with a user identification of a particular user is comparable to generating a file); and 
	store the file within a data repository (¶0069 [At 1118, the user device 14 also displays an option for saving the color palette(s), including the individual selected color. As discussed in detail above, the eighth page 100 provides a link 106, which enables the user to save the selected color for later retrieval. For example, the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user. In this way, the user can logon to the system at a later time and retrieve any saved colors.]). 

Regarding claims 13, the claims disclose substantially the same limitations, as claim 1, except claim 13 is directed to a process while claim 1 is directed to a machine. All limitations as recited have been analyzed and rejected with respect to claim 1, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 13 is rejected for the same rational over the prior art cited in claim 1. 

Regarding claims 14, 18, and 19, the claims disclose substantially the same limitations, as claims 2, 8, and 12, respectfully, except claims 14, 18, and 19 are directed to processes depending from claim 13 and claims 2, 8, and 12 are directed to machines depending from claim 1. All limitations as recited have been analyzed and rejected with respect to claims 2, 8, and 12, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 14, 18, and 19 are rejected for the same rational over the prior art cited in claims 2, 8, and 12. 
Regarding claim 20, the claim discloses substantially the same limitations, as claim 1, except claim 20 is directed to a manufacture while claim 1 is directed to a machine. The added element of “non-transitory, machine-readable storage medium storing instructions” is also taught by Reynolds (¶¶0073-0075). Therefore, claim 20 is rejected for the same rational over the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Howes (US 2005/0160077 A1).

Regarding claim 3, Reynolds discloses the apparatus of claim 1. While Reynolds further discloses wherein the at least one processor is configured to execute the instructions to generate for display an indication of whether the material corresponding to each of the plurality of material swatch images is available for order (Fig. 10, element 108 and Fig. 11, element 1118; ¶0060 [The eighth page 100 also provides a link 108, which enables the user to order a sample of the selected color], ¶0069 [At 1118, the user device 14 also displays an option for ordering samples of the colors from the color palette(s), including the individual selected color. As discussed above, the eighth page 100 provides a link 108, which enables the user to order a sample of the selected color.]), Reynolds does not explicitly disclose displaying an indication of whether the material corresponding to each of the plurality of material swatch images is available for delivery with a predetermined amount of time. However, in the field of receiving orders online (abstract), Howes teaches providing a customer a delivery date at the time of ordering (¶0047). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ordering as taught by Reynolds with the delivery with a predetermined amount of time as taught by Howes. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Reynolds in order to provide a customer with a delivery date at the time of ordering (¶0047).

Regarding claim 15, the claims disclose substantially the same limitations, as claim 3, except claim 15 is directed to a process while claim 3 is directed to a machine. All limitations as recited have been analyzed and rejected with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 15 is rejected for the same rational over the prior art cited in claim 3.


Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Reynolds et al. (US 2018/0330421 A1). 

Regarding claim 4, Reynolds discloses the apparatus of claim 1. While Reynolds further discloses wherein the at least one processor is configured to execute the instructions to generate for display specific information corresponding to each of the plurality of material swatch images (Fig. 11, elements 1110-1118; ¶¶0059-0060) including an identification code (¶0045 [enable a user to order samples of particular paint colors and save information associated with the particular paint colors, such as color names and identification codes]), Reynolds does not explicitly disclose generating for display a scan code. However, in the field of color coordination for sample products (abstract), Reynolds et al. (US 2018/0330421 A1), hereinafter Reynolds 2, teaches associating a scan code corresponding to each of the plurality of material swatch images (¶0037, ¶¶0039-0040). It would have been obvious to one of ordinary skill in the art at the time of filing to modify displayed information corresponding to each of the plurality of material swatch images as taught by Reynolds with the barcode associated with the material swatch images as taught by Reynolds 2. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Reynolds in order to associate and optical code with a product (¶0039).

Regarding claim 16, the claims disclose substantially the same limitations, as claim 4, except claim 16 is directed to a process while claim 4 is directed to a machine. All limitations as recited have been analyzed and rejected with respect to claim 4, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 16 is rejected for the same rational over the prior art cited in claim 4.

Claim(s) 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Webb et al. (US 2006/0195369 A1).

Regarding claim 5, Reynolds discloses the apparatus of claim 1. While Reynolds further discloses 
wherein the at least one processor is configured to execute the instructions to: receive a third input and in response to receiving the third input, authenticate a user (Fig. 2 “my saved colors” tab, Fig. 3 “myBEHR save to my BEHR” tab, Fig. 11, element 1118-1120; ¶0060 [the user can logon to the system at a later time and retrieve any saved colors], ¶0069 [the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user. In this way, the user can logon to the system at a later time and retrieve any saved colors]; Examiner notes logon with palettes associated with a user identification of a particular user is comparable to authenticate) and saving projects associated with a user (Figs. 2-6, 8-11 “myBEHR”; ¶0069 [At 1118, the user device 14 also displays an option for saving the color palette(s), including the individual selected color. As discussed in detail above, the eighth page 100 provides a link 106, which enables the user to save the selected color for later retrieval. For example, the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user. In this way, the user can logon to the system at a later time and retrieve any saved colors.]), Reynolds does not explicitly disclose determine a number of projects corresponding to the user; determine at least one performance metric based on the number of projects; and generate for display the at least one performance metric.

However, in the field of ordering material samples (abstract), Webb et al., hereinafter Webb, teaches determining a number of projects corresponding to the user, determining at least one performance metric based on the number of projects, and generating for display the at least one performance metric (Fig. 15; ¶0048 [The “My Workbook” tab 53 may lead to a user maintained work book page such as illustrated in FIG. 15, which may store records of color palette selections and various other activities of the user.]; Examiner notes the saved projects populated in the workbook is comparable to the determined number of projects corresponding to the user and the number of samples ordered on the date of July 16, 2003 is comparable to the performance metric). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the saved projects associated with the user as taught by Reynolds with the number of material samples requested over a period of time as taught by Webb. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Reynolds in order to view information such as the number of material samples requested on a date (Fig. 13).


Regarding claim 6, Reynolds in view of Webb teaches the apparatus of claim 5. Webb further teaches wherein the at least one performance metric comprises a number of material samples requested over a period of time (Fig. 15; ¶0048 [The “My Workbook” tab 53 may lead to a user maintained work book page such as illustrated in FIG. 15, which may store records of color palette selections and various other activities of the user.]; Examiner notes the number of samples ordered on the date of July 16, 2003 is comparable to the performance metric). The motivation for making this modification to the teachings of Reynolds are the same as that set forth above, in the rejection of claim 5.

Regarding claim 17, the claims disclose substantially the same limitations, as claim 5, except claim 17 is directed to a process while claim 5 is directed to a machine. All limitations as recited have been analyzed and rejected with respect to claim 5, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 17 is rejected for the same rational over the prior art cited in claim 5.
Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Reynolds et al. (US 2005/0099630 A1).

Regarding claim 9, Reynolds discloses the apparatus of claim 8. While Reynolds further discloses wherein the at least one processor is configured to execute the instructions to: receive a fourth input (Fig. 6, Fig. 11, element 1118-1120; ¶0053[prompts the user to select an “Additional Purpose” or secondary feeling for the particular room and displays the predetermined group of different purposes or types of feelings 52 that could be evoked by the particular room for selection… user can then select a second feeling from the remainder of the predetermined group of different purposes or types of feelings 52]), in response to receiving the fourth input, generate information (Fig. 8; ¶0058 [the sixth page 80 displays recommended paint colors based on the user's previous selections… the user has selected: “Living Room” as the room type; “Relaxation & Calming” as the primary purpose or feeling; and “Warm & Friendly” as the secondary purpose or feeling]); associate the information with the palette (¶0058 [the sixth page 80 displays recommended paint colors based on the user's previous selections] and ¶0060 [the eighth page 100 displays a particular individual paint color selected from the previous group of three paint colors…. two coordinating color palettes 102 are shown and the user can select an arrow to the right to view additional coordinating color palettes 102… ]); and provide information for display when the palette is displayed (Fig. 10 “based on the moods and feelings you selected: A Relaxation & Calming Warm & Friendly Living Room” and element 102 [the palette]), Reynolds does not explicitly disclose in response to receiving the fourth input, generate a video recording; associate the video recording with the palette; and provide the video recording for display when the palette is displayed.

However, in the field of coordinating colors using color palettes (abstract), Reynolds et al. (US 2005/0099630 A1), hereinafter Reynolds 3, teaches providing a user information regarding a selected paint sample, including a video clip about painting and how-to instructions including video demonstrations (¶0048, ¶0091). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the information associated with the palette as taught by Reynolds with the video recording as taught by Reynolds 3. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Reynolds in order to provide a user with information about painting and product training and information (¶0048).


Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Hardebeck et al. (US 8,966,374 B1).

Regarding claim 10, Reynolds discloses the apparatus of claim 7. Reynolds further discloses wherein the at least one processor is configured to execute the instructions to: 
	receive a fourth input identifying at least one collaborator (Fig. 10, element 110, Fig. 11, element 1118-1120; ¶0060 [eighth page 100 also provides a link 110, which initiates a chat session with an expert. The expert, for example, can answer any questions from the user about the particular color, about the designated coordinating colors, about the paint project in general, etc.]);
	generate a communication that includes a link to the palette (¶0068 [the server 12 can communicate the coordinating colors and color palette(s) to the user device 14 at the outset. In such case, the user device 14 does not need to communicate with the server 12 to determine coordinating colors and color palette(s).] in view of Fig. 10, element 106 and ¶0060 [provides a link 106, which enables the user to save the selected color for later retrieval]); and 
	transmit the communication to a computing device of a user wherein the link, when activated by the computing device, allows the user to edit the palette (¶0068 [the server 12 can communicate the coordinating colors and color palette(s) to the user device 14 at the outset. In such case, the user device 14 does not need to communicate with the server 12 to determine coordinating colors and color palette(s)… in the event a mobile application is used, the coordinating colors and color palette(s) can be provided to the user device 14 with the code for the mobile application] in view of ¶0068 [At 1114, the user device 14 receives an individual color selection from previously selected group of colors. The selected individual color may be displayed, for example, as discussed in detail with reference to FIG. 10 above. At 1116, the user device 14 displays coordinating color palette(s) 102 for the selected individual color, as shown in FIG. 10. For example, the color database 18 can store predetermined coordinating colors and color palette(s) for each paint color in the color database 18. In this way, the server 12 can determine coordinating colors and color palette(s) for each paint color in the color database 18] in view of Fig. 10, element 106 and ¶0060 [provides a link 106, which enables the user to save the selected color for later retrieval] and ¶¶0061-0062 [“start over” and “return to previous step” is comparable to edit]).

However, Reynolds does not explicitly disclose transmitting the communication to a computing device of the at least one collaborator wherein the link, when activated by the computing device, allows the at least one collaborator to edit the palette. However, in the field of remote sessions between users (abstract), Hardebeck et al., hereinafter Hardebeck, teaches allowing a second user to view a current session of a first user in response to an input (Figs. 1-3B; col. 6, line 33 to col. 7, line 49) as well as allowing the collaborator to edit or co-edit a document (i.e. a palette) (col. 9, lines 4-14). The system of Hardebeck is applicable to the system of Reynolds as they share characteristics and capabilities, namely, they are directed to sharing information over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the session with the expert as taught by Reynolds with the second user logging into a current session of a first user as taught by Hardebeck and editing or co-editing the document. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Reynolds in order to allow remote users to view and control a document in a remote viewing session (col. 1, lines 20-23). 

Regarding claim 11, Reynolds in view of Hardebeck teaches the apparatus of claim 10. While Reynolds further teaches wherein the at least one processor is configured to execute the instructions to: 
	receive an input identifying at least one additional material swatch image of the plurality of material swatch images (¶0058 [prompts the user to select particular colors from the group of recommended colors. In the example of FIG. 8, ten recommended colors are shown and the user is prompted to select up to three colors from the group of ten recommended colors. Once the user selects particular colors from the group of recommended colors, a seventh page 90 (shown in FIG. 9) is displayed on the display of the user device 14]); and 
	associate the at least one additional material swatch image with the palette (Figs. 8-11; ¶0059 [the seventh page 90 displays the particular colors 92 selected by the user from the group of recommended colors] in view of ¶0060 [provides a link 106, which enables the user to save the selected color for later retrieval] and ¶0069 [At 1118, the user device 14 also displays an option for saving the color palette(s), including the individual selected color. As discussed in detail above, the eighth page 100 provides a link 106, which enables the user to save the selected color for later retrieval. For example, the selected color and/or the color palettes can be saved on the server 12 associated with a user identification of the particular user. In this way, the user can logon to the system at a later time and retrieve any saved colors.]).

Reynolds does not explicitly disclose receiving an input from the at least one collaborator. However, Hardebeck further teaches allowing the collaborator to edit or co-edit a document (i.e. a palette) using inputs via their computer (col. 8 line 55 to col. 9 line 14). The system of Hardebeck is applicable to the system of Reynolds as they share characteristics and capabilities, namely, they are directed to sharing information over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the session with the expert as taught by Reynolds with the second user logging into a current session of a first user as taught by Hardebeck and editing or co-editing the document. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Reynolds in order to allow remote users to view and control a document in a remote viewing session (col. 1, lines 20-23). 
Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference G of the Notice of References Cited Buzyn et al. (US 2011/0018895 A1) discloses a paint color selection website that displays different paint colors and features based on user selections and allows a user to order paint swatches. 
	Reference H of the Notice of References Cited Miller et al. (US 2015/0235389 A1) discloses a color selection system that enables customers to receive color selection assistance for color-related buying decisions that ensures harmonious palettes can be created to align with user’s color and product preferences. The system provides a search facility that enables users to find colors, products, and style boards that match their design concept. 
	Reference U of the Notice of References Cited Non-Patent Literature “swatchbook® partners with Vizoo to revolutionize the digitization of materials” discloses a software solution for material digitization that allows users to have access to swatchbooks’ material creation and upload features which include allowing users to upload their scanned materials directly to a swatchbook materials software application. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625